 

Exhibit 10.3





 

Protalex, Inc.

131 Columbia Turnpike, Suite 1

Florham Park, New Jersey 07392

 

February    , 2018

Niobe Ventures, LLC

410 Park Ave

New York, NY 10022

 

Re: Agreement to Exchange Outstanding Debt

 

Gentlemen:

 

This will confirm the agreement we have reached with respect to the outstanding
debt due and owing from Protalex, Inc. (“Protalex”) to Niobe Ventures, LLC
(“Niobe”) as evidenced by promissory notes issued by Protalex to Niobe (the
“Notes”).

 

As we have advised you, Protalex is contemplating a private placement of a
minimum of $1 million and a maximum of $2 million of Senior Convertible 10%
Notes, due on the fifth anniversary date of issuance (the “Private Placement”).
Simultaneous with the initial closing of the Private Placement, the Company and
Niobe hereby unconditionally agree to exchange the full principal amount of the
Notes for shares of Protalex common stock, par value $.00001 per share (“Common
Stock”), at the price per share of $1.20. Upon such exchange, the outstanding
indebtedness represented by the Notes and all of the rights, duties and
obligations of all parties to the credit facility agreements relating to the
Notes, the Notes and the related security agreements shall immediately
terminate, other than Niobe’s right to the payment in cash of accrued and unpaid
interest under the Notes which will be evidenced by a new note with a due date
after the maturity date of the notes issued in the Private Placement.

 

Niobe agrees and acknowledges that the shares of Common Stock to be issued to
Niobe upon conversion of the Notes as contemplated by this letter agreement (the
“Shares”) will be “restricted securities” and that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state securities law and that it is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of such Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Shares in
violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares otherwise in compliance with applicable federal and state securities
laws).

 

Upon issuance of the Shares as contemplated by this letter agreement, the Shares
shall be duly authorized, full paid and nonassessable shares of Common Stock.

 

 

 



 

In furtherance of the transactions contemplated by this letter agreement, each
of Protalex and Niobe, at any time or from time to time after the date hereof,
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of the transactions contemplated hereby and to
otherwise carry out the intent of the parties hereto.

 

In the event that the Private Placement is not consummated on or before March
31, 2018, then this letter agreement and the rights and obligations hereunder
shall be null and void, ab initio.

 

  Sincerely,           PROTALEX, INC.             By:         Kirk Warshaw      
Chief Financial Officer  

 

AGREED TO AND ACCEPTED:       NIOBE VENTURES, LLC         By:       Arnold P.
Kling, Manager  

 

 

 

 

